MILLER, Circuit Justice. •
The act of congress creating the defendant corporation (12 ' Stat. 490) contains this provision: “The • Union Pacific Railroad Company” by “that: name shall have perpetual succession, and. shall be able to sue and to be sued, plead and be impleaded, defend and be defended, in all courts of law and equity within the United States, and may make and have a common seal,” etc., (section 1).
I have examined the previous decisions of the supreme court of the United States supposed to have an important bearing on the •question now presented, and, after reflection, am still of opinion that congress intended to make the defendant capable of suing and being sued in the federal courts which have jurisdiction of the same class of actions between other parties. Demurrer overruled.